Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 02/23/2022.
	Claims 1, 12 are independent have been amended by Applicant.
	Claims 1-20 remain pending and have been rejected as follows. 
Terminal Disclaimer
	The Terminal disclaimer filled 02/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the Patent 10984359 is reviewed and accepted. The terminal disclaimer has been recorded. Thus, the non-statutory double patenting rejection in Non-Final act 12/09/2021 is withdrawn.  
Subject Mater Eligibility
Independent Claims 1, 12, appear necessarily rooted in computer technology, by: 
	* “calling a BATCH API on the application development platform to process the plurality of records by batching the plurality of records to create a plurality of job records
by generating a job table to process the plurality of records, the job table being populated with a record entry and a unique identifier associated with each of the plurality of records, the unique identifier comprising a string value that is different than another string value associated with another unique identifier”; “and” 
	* “calling a QUEUEABLE API to asynchronously process the plurality of job records 
retrieved from the job table in a plurality of QUEUEABLES including a plurality of parallel QUEUEABLES such that at least some job records included in the plurality of parallel QUEUEABLES are processed in 15parallel in accordance with the job type” 
	-> in to overcome a problem specifically arising in the realm of computer networks, namely limited throughput such that processing large volumes of15 records remain inadequate, as read in light of Original Specification ¶ [0005]. Thus, when tested per MPEP 2106.04(a)(1) the claims could be viewed as non-abstract right from the onset (Step 2A prong one).  However, Examiner submits arguendo that even if the claims might
* involve an abstract idea (MPEP 2106.05(a) - software is not automatically an abstract idea, with further insight at MPEP 2106.04(a)(1)) or at most appear to
* recite an abstract idea (Step 2A prong one), 
-> said abstract concept would still be integrated into a practical application (Step 2A prong two), by performing dual calling functions namely:  
	* “calling a BATCH API on the application development platform to process the plurality of records by batching the plurality of records to create a plurality of job records
by generating a job table to process the plurality of records, the job table being populated with a record entry and a unique identifier associated with each of the plurality of records, the unique identifier comprising a string value that is different than another string value associated with another unique identifier”; “and” 
	* “calling a QUEUEABLE API to asynchronously process the plurality of job records 
retrieved from the job table in a plurality of QUEUEABLES including a plurality of parallel QUEUEABLES such that at least some job records included in the plurality of parallel QUEUEABLES are processed in 15parallel in accordance with the job type” 
	-> as two additional elements, acting in concert to improve the functioning of computer itself or its underlying batching and processing technology (MPEP 2106.05(a)). Specifically the two additional elements would ultimately allow for “parallel”  “process[ing]” of “queueables” “such that at least some job records included in the plurality of parallel QUEUEABLES are processed in 15parallel in accordance with the job type”. 
      The two additional “API” elements could also be considered as two particular components (i.e. “batching API” and “queueing API”) actively implementing the claimed method instead of merely providing extra-solution activities. Thus the “batching” & “queueable” “APIs” could perhaps also be construed as components of a particular machine effectively integrating the abstract exception into a practical application, per MPEP 2106.05(b). 
At a bare minimum the dual “calling a BATCH API on the application development platform to process the plurality of records by batching the plurality of records to create a plurality of job records; and calling a QUEUEABLE API to asynchronously process the plurality of job records in a plurality of QUEUEABLES including a plurality of parallel QUEUEABLES such that at least some job records included in the plurality of parallel QUEUEABLES are processed in 15parallel in accordance with the job type” as explicitly claimed, integrates the results of the “batching” analysis into a specific and tangible result that effectively “process[es]” “a plurality of parallel queueables such that at least some job records included in the plurality of parallel QUEUEABLES are processed in 15parallel in accordance with the job type”. 
Thus, the additional elements successfully apply or use the judicial exception in some other meaningful way beyond generally linking use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e)).
Accordingly, it is believed that independent Claims 1, 12 are patent eligible.
Dependent Claims 2-11, 13-20 are dependent claims and found to be eligible by further narrowing the patent eligible independent Claims 1, 12 respectively.
--------------------------------------------------------------------------------------------------------------------------
Response to prior art Arguments
	Applicant’s 02/23/2022 amendment necessitated new grounds of rejection in this act.
	Applicant’s prior art arguments were fully considered but they are not persuasive. 	Here, Remarks 02/23/2022 mid-p.10 argues that while Levine ¶ [0033] describes asynchronous query job identifier (AsyncQueryID) to track job status, it does so only relative to tracking job status, but not with respect to a job identifier, as currently amended.  
	Examiner fully considered Applicant’s argument but respectfully disagrees and starts from where there is consensusnamely, that Levine ¶ [0033] describes asynchronous query job identifier (AsyncQueryID) as admitted by Applicant at Remarks 02/23/2022 mid-p.10.
 	Examiner further elucidates that Levine recites at ¶ [0038] The following is an example asynchronous query result: TABLE-US-00001 {"asyncQueryJobId": "0NOxx000000003K", "resultSObjectName": "AsyncQueryResults123_b"}. In the example result above, "asynchQueryJobId" is the query/job identifier that can be used to track progress. In the example result above, "resultSObjectName" is the name of the big object that will hold the query results. ¶ [0037] provides similar example: /services/data/v32.0/ asyncQuery?q = select id, oldvalue, newvalue, field from FieldHistoryArchive where createdBy.FirstName=`Eli` As discussed above, "asyncQuery" is API verb used in the asynchronous query. In the example above, "FieldHistoryArchive" is the select from big object. In the example above, "createdBy" is the cross-store join to the user object. In the example above, "FirstName=`Eli`" is the filter on field of the joined object.
	Accordingly, Examiner reasons that there is a preponderance of evidence for Levine teaching the contested job identifier.


Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over:
	* Levine et al, US 20150142846 A1 hereinafter Levine, in view of  
	* Fee et al, US 20140053160 A1 hereinafter Fee.
Claims 1, 12
Levine teaches or suggests:  “A computer implemented method configured to implement a BATCH application programming interface, API, and a QUEUEABLE API on an application development 5platform to process a plurality of records, the method comprising”: / “An apparatus configured to implement a BATCH application programming interface, API, and a QUEUEABLE API on an application development platform to process a plurality of records, comprising: a processor; and 5a memory that includes instructions which, when executed by the processor, cause the processor to” (Levine [0031]-[0033],[0047]- [0053]):
	
	- “accessing a programming environment associated with an add-on application for an application development platform ” (Levine ¶ [0018] 2nd-3rd sentences: big objects, when created, are populated with data from, current CRM database: by creating clones of BPOs or custom objects, and/or by mapping fields from BPOs/custom object to new big objects, and orchestrating data across with timeline or other criteria. Big objects can also be populated from additional 3rd party sources, for example, via structured Data Ingest using our Bulk API and/or Data Loader where very large, additional 3rd party data that is structured can be mapped to one or more big objects. For example, see
	Levine ¶ [0042] last two sentences noting platform 318 as a framework allowing applications of system 316 to run, hardware and/or software. On-demand database service 316 may include application platform 318 that enables creation, managing and executing of apps developed by provider of on-demand database service users accessing on-demand database service via user systems 312, or additional 3rd party application developers accessing the on-demand database service via user systems 312. Indeed per Levine ¶ [0053] application platform 318 includes an application setup mechanism 438 that supports application developers' creation and management of applications, which may be saved as metadata into tenant data storage 322 by save routines 436 for execution by subscribers as one or more tenant process spaces 404 managed by tenant management process 410 for example. ¶ [0020] 1st sentence similarly discloses allowing access to the platform to manage large amounts of data, and provide associated capabilities with the objects without data storage costs or scale being a consideration for customer, with platform developers at ¶ [0032] 1st sentence not exposed to variability in data availability and querability. ¶ [0046] last sentence: noting additional 3rd party developer apps, supported by application platform 318, which manages creation, storage of the applications into one or more database objects and executing of the applications in a virtual machine in the process space of the system 316);
	
	- “obtaining a plurality of records via the add-on application to be processed on the application development platform in accordance with a job type” (Levine ¶ [0012] 2nd sentence: use of big objects as described herein can be accomplished with different types of data. For example see ¶ [0018] last sentence: Big objects can be populated from the 3rd party sources, for example, via structured Data Ingest using our Bulk API and/or Data Loader where very large 3rd party data that is structured can be mapped to big objects.
	Levine ¶ [0026] service provider 140 operates using relational database 150 to provide custom objects, which are custom database tables that allow a customer/tenant /organization to store infounique to customer/tenant/organization. For example, an organization creates custom object type called Quotes to store data for organization's sales quotes. The custom object is used to create custom fields, associate custom object with other records, display the custom object data in custom related lists, track tasks and events for custom object records, build page layouts, customize search results and custom object fields that display them, create reports and dashboards to analyze custom object data, import custom object records. ¶ [0028] 2nd sentence: query languages for relational databases and for non-relational databases are different because different formats are used for the different database types); 

	- “executing an asynchronous process by 10calling a BATCH API on the application development platform to process the plurality of records by batching the plurality of records to create a plurality of job records” (Levine ¶ [0014] the big objects utilize frameworks such as Metadata API from salesforce to push data to NoSQL database such as HBase where vast amounts of data are quickly analyzed, provides same functionality as Salesforce Object Query Language (SOQL) server. For example ¶ [0031] 3rd sentence, [0032] 2nd sentence discloses several examples of SOQL, Phoenix and Hive front HBase for asynchronous batching with ¶ [0033] 2nd sentence disclosing SOQL query and API verb AsynchQuery used for converted, asynchronous query to create a large number of job results) “by generating a job table to process the plurality of records, the job table being populated with a record entry and a unique identifier associated with each of the plurality of records, the unique identifier comprising a string value that is different than another string value associated with another unique identifier” (Levine ¶ [0059] 1st-3rd sentences: each database can generally be viewed as collection of objects, such as set of logical tables, containing data fitted into predefined categories. A table is one representation of a data object, used herein to simplify the description of objects and custom objects. It should be understood that table and object may be used interchangeably herein. Indeed per, ¶ [0016] 2nd sentence: the system generate a superset or subset of data from one or more big objects. ¶ [0038] The following is an example asynchronous query result: TABLE-US-00001 {asyncQueryJobId: 0NOxx000000003K, resultSObjectName: AsyncQueryResults123_b} In the above example asynchQueryJobId is the query/job identifier that can be used to track progress. In the example result above, resultSObjectName is the name of the big object that will hold the query results. ¶ [0059] 4th-10th sentences: Each table generally contains one or more data categories logically arranged as columns or fields in a viewable schema. Each row or record of a table contains an instance of data for each category defined by the fields. For example, a CRM database may include a table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc. Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, etc. In some multi-tenant database systems, standard entity tables might be provided for use by all tenants. For CRM database applications, such standard entities might include tables for Account, Contact, Lead, and Opportunity data, each containing pre-defined fields. It should be understood that the word entity may also be used interchangeably herein with object and table); “and” 
	
	- “calling a QUEUEABLE API to asynchronously process the plurality of job records 
retrieved from the job table in a plurality of QUEUEABLES” (Levine Fig.2 steps 230->240-> 270 vs. 230->250->260 & [0028] 4th sentence noting while users can write/submit queues using high-speed query language that provide synchronous results, if database management systems determine that the query is too time consuming the query is asynchronously. For example see ¶ [0033] 2nd-4th sentence noting the calling API to AsynchQuery to asynchronous query job identifier to track status of a big number of job records piped or queued into a temporary big object with a shape determined by the query) “including a plurality of parallel QUEUEABLES such that at least some job records included in the plurality of parallel QUEUEABLES are processed in 15parallel in accordance with the job type, each of the plurality of job records being processed according to a job type identifier included in the record entry of each of the plurality of records” (Levine ¶ [0033] describes asynchronous query job identifier (AsyncQueryID). Also Levine ¶ [0036]-¶ [0038]. For example  ¶ [0038] The following is an example asynchronous query result: TABLE-US-00001 {asyncQueryJobId: 0NOxx000000003K, resultSObjectName: AsyncQueryResults123_b}. In the example result above, asynchQueryJobId is the query/job identifier that can be used to track progress. In the example result above, "resultSObjectName" is the name of the big object that will hold the query results. ¶ [0037] provides a similar example: /services/data/v32.0/ asyncQuery?q = select id, oldvalue, newvalue, field from FieldHistoryArchive where createdBy.FirstName=`Eli` As discussed above, asyncQuery is API verb used in the asynchronous query. In the example above, FieldHistoryArchive is the select from big object. In the example above, createdBy is the cross-store join to the user object. In the example above, FirstName=`Eli` is the filter on field of the joined object).  
* While *
	Levine ¶ [0025] recites that service provider 140 is an on-demand services environment with multiple client organizations that provides different and/or different levels of services to the client organizations
	Levine does not explicitly teach “a cloud-based computing architecture” as claimed.
* However *
	Fee in analogous art of batch processing teaches or suggests: 
	- “a cloud-based computing architecture” (Fee ¶ [0017] 1st sentence: in an on-demand service environment, such as a cloud computing environment where a host organization provides computing resources & services to customer organizations, customer organizations transact with the host organization by way of a client request and a server response cycle).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have explained or at most complementarily, used, applied or modified Levine’s “method” / “apparatus” to include Fee’s teachings above in order to facilitate batch processing in a format that is convenient for the customer organizations and processed asynchronously, in a manner that best utilizes the available computational resources of the host organization, without detrimentally affecting other users of the same on-demand services provided by the host organization (Fee ¶ [0021] & MPEP 2143 C, D, or G). The predictability of such modification is further corroborated by the broad level of skill of one or ordinary skills in the art as articulated by Levine ¶ [0062] in view of Fee ¶ [0084]. 
	Further, the claimed invention could have also been viewed as a mere combination of old elements in similar asynchronous batch processing field of endeavor. In such combination each element would have merely performed same analytical and processing functions as it did separately. Thus, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Levine in view of Fee above, the to be combined elements, would have fitted together, like pieces of a puzzle, in a logical, complementary, economically desirable, and technologically feasible manner. Hence the combination would have been predictable. (MPEP 2143 A).

Claims 2, 13 Levine / Fee teaches all the limitations in parent claims 1, 12 above.
Levine does not explicitly recite as claimed: 
	- “wherein the plurality of QUEUEABLES are arranged in a chain such that a first plurality of the plurality of QUEUEABLES start processing job records in response to a second plurality of the plurality of QUEUEABLES completing 20processing of job records”.
* However *
Fee in analogous art of batch processing teaches or suggests: 
	- “wherein the plurality of QUEUEABLES are arranged in a chain such that a first plurality of the plurality of QUEUEABLES start processing job records in response to a second plurality of the plurality of QUEUEABLES completing 20processing of job records”
	(Fee Fig.2 steps 205A->205B->205C->205D->205E, Fig.4 steps from 415 to 450 and ¶ [0047] noting a plurality of queues arranged in a chain 205A->205B->205C->205D->205E, with the logic selecting 1st unprocessed chunk or processing target sub-group 217A-C for release for processing in multi-tenant database 130. Thus, unprocessed chunk 217A may be selected for release during such an iteration, while unprocessed chunks 217B and 217C are re-queued by re-queuing 205E in batch processing queue 160. Also see Fee mid-¶ [0051] noting as processing completes & database transactions are committed to the database, an event is triggered to re-queue or queue a new reference message to handle any remaining unprocessed chunks e.g., remaining unprocessed processing target sub-groups 217B-C. Thus, the new reference message e.g., 205A corresponds to next unprocessed one of the plurality of processing target sub-groups for the processing request when at least one processing target sub-group (e.g. any one of 217A-C) for received processing request 115 remains in unprocessed state. For example, a pointer or reference handle to unprocessed chunk/processing target sub-group 217B can be queued, where 217B has not yet been processed and is therefore the next chunk associated with received processing request 115 that requires processing after 217A. Upon completion of processing for 217B, a new pointer / reference message to 217C is then queued or re-queued, and so forth for all chunks /processing target sub-groups associated with original processing request 115). 
	Rationales to modify/combine Levine / Fee are above and reincorporated, since said claims 2 13 merely limit at the wherein limitation the arrangement of queueables.
 
Claims 4, 15 Levine / Fee teaches all the limitations in parent claims 1, 12 above. Further,
Levine teaches or suggests “wherein batching the plurality of job records comprises”: 
	- “5determining a scope size for each of the plurality of QUEUEABLES, the scope size including a number of the plurality of job records” (Levine Fig.2 steps 230->240->270 vs. 230->250->260 & ¶ [0028] 4th sentence: while users can write/submit queues using high-speed query language that provide synchronous results, if database management systems determine that the query is too time consuming in range or scope, the query is ran asynchronously. For example, ¶ [0033] 2nd-4th sentence calling API to AsynchQuery to asynchronous query job identifier to track status of a big number of job records queued or piped into a temporary big object with a shape determined by the query); “and” 
	- “allocating the job records to the plurality of QUEUEABLES in accordance with the scope size for each of the plurality of QUEUEABLES” (Levine ¶ [0014] 3rd sentence if it is determined that the search will take too long in range or scope (e.g. greater than 2 min, 30 sec, 1 hr), the search is converted to an asynchronous search. For example, at Figs. 2 steps 230->250->260->270 & ¶ [0035] 3rd sentence: If the original query will take too long 230, the original query is broken into a size of multiple asynchronous queries 250, then at ¶ [0036] the asynchronous queries are performed 260).  




Claims 105, 16 Levine / Fee teaches all the limitations in parent claims 1, 12 above. Further,
Levine teaches or suggests “wherein batching the plurality of job records comprises”: 
	- “generating a job table including a record entry for each job record, each record entry including a unique identifier”	(Levine ¶ [0026] 1st sentence noting generating custom objects as database tables that allow a customer/tenant/organization to store information unique to the customer/tenant/organization. an organization creates a custom object called or identified as Quotes to store data for the organization's sales quotes. Indeed, per ¶ [0059]: each database is viewed as collection of objects, such as a set of logical tables, containing data fitted into predefined categories. It should be understood that table & object may be used interchangeably. Each table contains data categories logically arranged as columns or fields in a viewable schema. Each row or record of a table contains an instance of data for each category defined by the fields. For example, a CRM database may include a table that describes a customer with fields for basic contact information: name, address, phone number, fax number. Other table describe a purchase order, including fields for info: customer, product, sale price, date, etc. For CRM database applications, such standard entities include tables for account, contact, lead, opportunity data each containing pre-defined fields. It should be understood that the word entity may also be used interchangeably herein with object and table. ¶ [0038] generates job table to include a record with asynchQueryJobId identifier) 

Claims 6, 17 Levine / Fee teaches all the limitations in parent claims 5, 16 above. Further, 
Levine teaches or suggests “wherein the unique identifier is a record identifier that 15uniquely identifies a job record from other job records referred to in the job table”
	(Levine ¶ [0046] 3rd sentence: tenant data is arranged so data of one tenant is kept logically separate from other tenants so one tenant does not have access to other tenant data. ¶ [0025] 3rd sentence: in multitenant database environment, utilization of relational and non-relational databases is on organization-by-organization basis with different parameters and/or conditions for different organizations. ¶ [0026] 1st sentence, ¶ [0033] 4th sentence, ¶ [0038] noting the output is the name of a big object holding results and an asynchronous query job identifier (AsyncQueryID) that can be used, to track job status).




Claims 7, 18 Levine / Fee teaches all the limitations in parent claims 5, 16 above. Further
Levine teaches or suggests: “wherein each record entry comprises values for parameters including any of”: 
	- “a call identifier representing a call that initiated the BATCH”; 
	- “20a QUEUEABLE identifier indicating a QUEUEABLE of the plurality of QUEUEABLES that was given the job record to process”; 
	- “time information indicating a last time the job record was modified”; 
	- “a job type identifier indicating how the job record should be processed”; “and” 28FIN-007CON1 	- “status information indicating a processing status of the job record”.  
(Levine ¶ [0059] 5th sentence Each row or record of a table contains an instance or status of data for each category defined by the fields including a purchase order by date, etc.).

Claims 8, 19 Levine / Fee teaches all the limitations in parent claims 5, 16 above. 
Levine further teaches or suggests: “wherein each record entry comprises status information including a status of a job record, the method further comprising”: 
	- “5polling the job table for a status in a record entry of each job record” (Levine ¶ [0059]-¶ [0060] query the job table for the purchase order date or status of the job record); 
Levine does not explicitly recite: 
	- “initiating reprocessing of a job record in accordance with the status of the job record”; “and”
	- “reprocessing any job record in accordance with the job type”.  
* However *
Fee in analogous art of batch processing also further teaches:  
	- “initiating reprocessing of a job record in accordance with the status of the job record” (Fee ¶ [0047] last sentence to ¶ [0048]: iterating or initiating a re-queuing 205E of the job chunks in accordance with the unprocessed status); “and”
	- “reprocessing any job record in accordance with the job type” (Fee Fig.4 step 445, ¶ [0077], ¶ [0049]: logic iteratively repeats operations until all processing target sub-groups 217A-C for processing request such as queued processing request 205E corresponding to received processing request type 115, are processed in multi-tenant database 130). 
	Rationales to modify/combine Levine / Fee are above and reincorporated since dependent claims 8, 19 simply manner the subject matter to additional manipulation (i.e. “reprocessing”) details of a “job record”.
Claims 109, 20 Levine / Fee teaches all the limitations in parent claims 5, 16 above. 
Levine goes as far to recite at ¶ [0021]: In one embodiment, queries (e.g., SOQL queries) can be executed synchronously if the query can be completed within a pre-selected period of time. In one embodiment, if queries cannot be completed within the pre-selected period of time, the query can be completed asynchronously. In one embodiment, a user is notified if the query cannot be completed within the pre-selected time and will be performed asynchronously. In one embodiment, the user can decide to accept the asynchronous operation or to change the query. 
* However *
Levine does not explicitly recite: “wherein each record entry comprises status information including a status of a job record including data representing one or more of”: 
	- “a pending status indicating that a job record requires processing”; 
	- “a completed status indicating that a job record does not require reprocessing”; 
	- “an error status indicating that a job record requires reprocessing”; “and” 
	- “15a retry status indicating that a job record requires reprocessing” as claimed.  
* Nevertheless *
Fee in analogous art of batch processing teaches or suggests: “wherein each record entry comprises status information including a status of a job record including data representing one or more of”: 
	- “a pending status indicating that a job record requires processing”; 
	- “a completed status indicating that a job record does not require reprocessing”
	   (Fee ¶ [0056] 2nd sentence: the completion report further specifies a completion status for each of the plurality of processing target sub-groups/chunks 217A-C, where the completion status indicates a successful completion for each processing target sub-group 217A-C. ¶ [0057] each completion status specifies a state or status selected from the following group: complete and committed without error; complete and committed after re-try due to excessive use of resources; complete and committed after re-try due to excessive multi-tenant database workload; and abort due to error(s) for the respective processing target sub-group 217A-C. Also see USPTO’s Examining Functional Claim Limitations: Focus on Computer / Software-related Claims May 2015 slides 16-17,20-21, citing MPEP 2111.04. with respect to the limiting effect of intended result or intended use); 
	- “an error status indicating that a job record requires reprocessing”; “and” 
	- “15a retry status indicating that a job record requires reprocessing”
	(Fee ¶ [0059] the re-try messages/status may be triggered when a chunk or processing target sub-group 217A-C is eligible for release and/or released for processing, but prematurely terminated due to, for example, the customer organization associated with the processing request having consumed an excessive amount of resources, and thus, processing for that customer organization must be throttled, or because the multi-tenant database is determined to be over-burdened, and thus, asynchronous workloads are postponed and/or terminated and re-tried later so as to alleviate computational load upon the multi-tenant database 130. Also see USPTO’s Examining Functional Claim Limitations: Focus on Computer / Software-related Claims May 2015 slides 16-17,20-21, citing MPEP 2111.04. with respect to the limiting effect of intended result or intended use).
	Rationales to modify/combine Levine / Fee are above and reincorporated since 
dependent Claims 109, 20 merely further limit the status to several narrow examples. 

Claims 10 Levine / Fee teaches all the limitations in Claim 9 above. 
Levine does not explicitly recite: “further comprising”: 
	- “initiating reprocessing of a job record having a retry status until the job record is successfully processed in accordance with the job type or until reprocessing of the job 20record in accordance with the job type has been attempted a threshold number of times”.  
* However *
Fee in analogous art of batch processing teaches or suggests: “further comprising”: 
	- “initiating reprocessing of a job record having a retry status until the job record is successfully processed in accordance with the job type” (Fee ¶ [0059] the re-try messages/status may be triggered when a chunk or processing target sub-group 217A-C is eligible for release and/or released for processing, but prematurely terminated due to, for example, the customer organization associated with the processing request having consumed an excessive amount of resources, and thus, processing for that customer organization must be throttled, or because the multi-tenant database is determined to be over-burdened, and thus, asynchronous workloads are postponed and/or terminated and re-tried or reprocessed later so as to alleviate computational load upon the multi-tenant database 130. Fee ¶ [0057] In one embodiment, each completion status specifies a state or status selected from the following: complete and committed without error; complete and committed after re-try due to excessive use of resources; complete and committed after re-try due to excessive multi-tenant database workload; and abort due to one or more errors for respective processing target sub-group 217A-C) “or until reprocessing of the job 20record in accordance with the job type has been attempted a threshold number of times” (Fee ¶ [0065] last sentence: if computational load or workload is above a threshold, then governor 295 postpones / throttles release of asynchronous jobs)..  
	Rationales to modify/combine Levine / Fee are above and reincorporated since dependent claim 10 merely limits the subject matter to narrower details of reprocessing.

Claim 11 Levine / Fee teaches all the limitations in Claim 5 above. 
Levine teaches: “wherein each record entry comprises status information including a status of a job record” (Levine ¶ [0033] 2nd-4th sentence calling API to AsynchQuery to asynchronous query job identifier to track status of a big number of job records piped into a temporary big object with a shape determined by the query. ¶ [0059] Each row or record of a table contains an instance or status of data for each category defined by the fields including purchase order by date, etc. ¶ [0042] 2nd sentence: Some on-demand database services store information from tenant(s) stored into tables to form a multi-tenant database system (MTS). See ¶ [0029] and ¶ [0059]- ¶ [0060] for additional details)

Levine does not explicitly recite: “the method further comprising”: 
	- “monitoring a status information of a job record included in each record entry of the job table until the status information of each job record indicates that processing of 5the job record is completed or until reprocessing of the job record in accordance with the job type has been attempted a threshold number of times” as claimed.  
* However *
Fee in analogous art of batch processing teaches or suggests:
	- “monitoring a status information of a job record included in each record entry of the job table until the status information of each job record indicates that processing of 5the job record is completed” (Fee Fig.2 and ¶ [0056] completion notification 265 includes a completion report which specifies each of processing target sub-groups/chunks 217A-C released for processing in the multi-tenant database 130. In such an embodiment, the completion report further specifies a completion status for each of the plurality of processing target sub-groups/chunks 217A-C, where the completion status indicates a successful or unsuccessful completion for each processing target sub-group 217A-C.¶ [0057] In one embodiment, each completion status specifies a state or status selected from the following group: complete and committed without error; complete and committed after re-try due to excessive use of resources; complete and committed after re-try due to excessive multi-tenant database workload; and abort due to one or more errors for the respective processing target sub-group 217A-C) “or until reprocessing of the job record in accordance with the job type has been attempted a threshold number of times” (Fee ¶ [0065] last sentence: if computational load or workload is above a threshold, then governor 295 postpones / throttles release of asynchronous jobs).
	Rationales to modify/combine Levine / Fee are above and reincorporated since dependent claim 11 merely limits the claimed status subject matter with narrower details of the monitoring. 
-------------------------------------------------------------------------------------------------------------------------
Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
	* Levine / Fee as applied to claims 2, 13 above, and in further view of  
	* Hu et al, US 20090265531 A1 hereinafter Hu. As per,

Claims 3, 14 Levine / Fee teaches all the limitations in Claims 2, 13 above. Furthermore, 
	Levine ¶ [0036] 2nd sentence still teaches two or more asynchronous queries can be performed in parallel. Similarly:
	Fee ¶ [0019] 3rd sentence still teaches where host organization provides parallel processing so that transactions are fulfilled more quickly, there is a potential for a single customer organization to submit a large request, or such a large number of concurrent transaction requests, that, when parallelized by the host organization
    Rationales to modify/use/apply/combine Levine/Fee are above reincorporated herein.
	Levine / Fee does not explicitly recite: “wherein”
	- “the first plurality of the plurality of QUEUEABLES comprises the plurality of parallel QUEUEABLES” “and” 
	- “the second plurality comprises 27FIN-007CON1 another plurality of parallel QUEUEABLES such that at least some records included in the second plurality of the plurality of QUEUEABLES are processed in parallel” as claimed.   
* However *
	Hu in analogues art of in-order or queue processing teaches or suggests: 
	- “the first plurality of the plurality of QUEUEABLES comprises the plurality of parallel QUEUEABLES” (Hu Fig.4 elements 410, 420 and Fig.5 elements 510, 520, 530, 532 & ¶ [0050] 2nd sentence: evaluation logic circuitry 706 includes a portion of processor 710 configured to populate a first instruction execution queue corresponding to a first of the parallel execution path models, such as the execution queue 410. Also Hu Fig.5 & ¶ [0034] last sentence noting execution queue 510 is execution queue 410 in Fig.4) “and” 
	- “the second plurality comprises 27FIN-007CON1 another plurality of parallel QUEUEABLES such that at least some records included in the second plurality of the plurality of QUEUEABLES are processed in parallel” (Hu Fig.4 elements 410,420, Fig.5 elements 510, 520, 530, 532 & ¶ [0050] 2nd sentence: evaluation logic circuitry 706 includes a portion of processor 710 configured to populate second instruction execution queue corresponding to a second of parallel execution path models, such as execution queue 420 depicted in Fig.4. Also Hu Fig.5 & ¶ [0034] last sentence noting execution queue 520 is execution queue 420 in Fig.4).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Levine / Fee “method” / “apparatus” to have further included “the first plurality of the plurality of QUEUEABLES comprises the plurality of parallel QUEUEABLES and the second plurality comprises 27FIN-007CON1 another plurality of parallel QUEUEABLES such that at least some records included in the second plurality of the plurality of QUEUEABLES are processed in parallel” in further view of Hu in order to have effectively identified and report a hazard condition in at least one of the parallel execution path models (Hu [0006] 3rd  sentence & MPEP 2143 G) as well as improving the speed for software development, reducing the occurrence of code hazards, and a shortening the design cycle for programs to be executed by in-order processors (Hu [0008] & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Hu at ¶ [0063], ¶ [0065]. 
Further, the claimed invention could have also been viewed as mere combination of old elements in similar in-order processing field of endeavor. In such combination each element merely would have performed the same parallel processing function as it did separately, be it recited in a more general manner as per Levine / Fee above or more granularly or detailed as per Hu. Thus, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Levine / Fee in view of Hu, the results of the combination would have fitted together in a complementary, logical, and technological feasible manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).

Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
	* WO 2013179383 A1 teaching could security management system 
* Map reduce, wikipedia, archives org, June 16th 2016
* Hive v Hbase, Different Technologies that work Better Together, dezyre webpages, December 7th, 2016
* What is batch processing in handopp, Quora webpages, May 29, 2016
* Tamura; Mineyuki, US 20110078297 A1 hereinafter Tamura teaching 
	- “obtaining a plurality of records to be processed in accordance with a job type” (Tamura Fig. 1 element 1142 & element 231 -> element 232, Fig.2 and ¶¶ [0025], [0027], [0029] 3rd sentence, [0035]-[0036] noting receiving a plurality of job records to be processed in accordance with a job attribute or type, including priority within job class, and program information required for job processing as per Fig.3 & [0025] 2nd sentence);
     - “batching the plurality of records to create a plurality of job records” (Tamura [0037] 2nd sentence noting batching a plurality of records to generate one to more jobs); “and”
     - “processing the plurality of job records in a plurality of queueables including a plurality of parallel queueables such that at least some records included in the plurality of parallel queueables are processed in parallel in accordance with the job type 
(Tamura Fig. 4 following step S 40003, S 4008 and [0028] 6th sentence, noting in cases where many requests for processing jobs of the same class or type occur, some of the plural batch servers process plural jobs of the same class concurrently or in parallel as stated at [0028] 6th sentence. Tamura Fig. 4 following step S 40002 and Fig. 1 elements 122, 123, 12n and [0040] noting another example where, while the batch server 121 is engaged in processing jobs of job class A (S42101 to S42106), other batch servers can successively make job inquiries to the queue server 10 to acquire and process jobs of other job classes having nothing to do with the job priority within job class A, for example, jobs of job classes B and C, corresponding to them, respectively). 
- a first plurality of the plurality of queueables start processing job records in response to a second plurality of the plurality of queueables completing processing of job records” (Tamura [0016] last sentence noting every time a batch server finishes processing a job, it acquires another job of the same rank from a queue server, then processes the job, so that the job processing capacity of the job processing system is prevented from greatly decreasing. Also see Tamura [0030] las sentence noting another example where the job of job class A2 is processed after processing of the job of job class A1 is finished, and the job of job class A3 is processed after processing of the job of job class A2 is finished). 
- “the first plurality of the plurality of queueables comprises the plurality of parallel queueables” (Tamura Fig. 4 following step S 40003, S 4008 and [0028] 6th sentence noting in cases where many requests for processing jobs of the same class occur, some of the plural batch servers process plural jobs of the same class concurrently) and 
- the second plurality comprises another plurality of parallel queueables such that at least some records included in the second plurality of the plurality of queueables are processed in parallel. (Tamura Fig. 4 following step S 40002 and Fig. 1 elements 122, 123, 12n and [0040] noting while the batch server 121 is engaged in processing jobs of job class A (S42101 to S42106), other batch servers can successively make job inquiries to the queue server 10 to acquire and process jobs of other job classes having nothing to do with the job priority within job class A, for example, jobs of job classes B and C, corresponding to them, respectively, see Tamura [0030] for similar example). 
- “determining a scope size for each of the plurality of queueables, the scope size including a number of the plurality of job records” (Tamura ¶[0028] at about 5th sentence and [0030], [0039] noting determining a number of a plurality of job records including ordering cost management, invoice generation and invoicing cost management, and inventory management); and
- “allocating the job records to the plurality of queueables in accordance with the scope size for each of the plurality of queueables” (Tamura ¶¶ [0028] at about 4th & 6th sentence, [0030] noting allocating job processing records of the same class to the plurality of server programs with the same class. [0033] noting an example where the plural batch servers 12 successively make inquiries to the queue server 10 about whether there are jobs to be processed by them (S42101, S42201, and S42301). Every time such an inquiry is received from any of the batch servers 12, the queue server 10 determines, by referring to the queue table 104 under the control of the queue control program 102, whether there is a job to be processed by the inquiring batch server (S4002 or S4003). Also Tamura [0034] 3rd sentence noting when the queue server 10 finds a job (job ID 0001) to be processed by the batch server 121 by referring to the queue table 104, the queue server 10 allocates the job to the batch server 121 (S4004) and transmits the job (job attribute information and an input file) of job ID 0001 to the batch server 121 (S4005). Also Tamura [0035] noting batch server 121 subsequently processes the registered job (S42104) by executing the job processing program (for example, job processing program X001A1) specified by the program information included in the job attribute information on the job ID 0001. Every time a batch server registers a job or executes a registered job, a response including a job registered server ID or an execution server ID is sent from the batch server to the queue server 10 and the job registered server ID or execution server ID is registered in the queue table 104. Finally Tamura [0037] noting when it is determined by the processing program (for example, job processing program X001A1) executed in the batch server 121 that subsequent processing is required, a request for job generation is given to the batch control program 212. The batch control program 212 then generates one or more subsequent jobs (job attribute information and input files for subsequent jobs generated by the job processing program). The subsequent jobs thus generated are transmitted to queue server 10 as in the case of job transmission from the EDI server 11). 
- “polling the job table for a status in a record entry of each job record” (Tamura Figs. 2-4, ¶¶ [0029] 4th sentence, [0035] last sentence, [0039] noting several examples of polling the job table for a job ended status in job record); 
- “initiating reprocessing of a job record in accordance with the status of the job record” (Tamura [0042] noting executing again a job record in accordance to a status change from ended to waiting); “and”
- “reprocessing any job record in accordance with the job type” (Tamura Fig.4 and [0031] last sentence noting repeating the processing in accordance with the job attribute or type). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	May 7th, 2022